Citation Nr: 0631844	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  05-15 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

3.  Entitlement to service connection for dysentery.

4.  Entitlement to service connection for multiple myeloma.

5.  Entitlement to service connection for lymphomas.

6.  Entitlement to service connection for a respiratory 
disorder, to include as due to asbestos exposure.

7.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for tuberculosis.

8.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for a thyroid condition.

9.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for residuals of prostate 
cancer, to include as due to exposure to ionizing radiation 
or toxic chemical exposure.

10.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for history of peptic 
ulcer disease, sliding hiatal hernia.


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from September 1945 to March 1950.

Service connection was initially denied for prostate 
residuals, a thyroid condition and history of peptic ulcer 
disease, sliding hiatal hernia in an October 1990 rating 
decision of the Department of Veterans Affairs Regional 
Office in Lincoln, Nebraska (the RO).  The Board of 
Veterans' Appeals (Board) denied those claims on appeal in 
January 2000 and February 2002 decisions.

Service connection for tuberculosis was initially denied in 
a March 2001 rating decision.  The veteran did not appeal 
that decision, and it became final.

This matter comes before the Board on appeal from two rating 
decisions of the RO.  In the first rating decision, issued 
in October 2004, the RO denied the veteran's claims of 
entitlement to service connection for diabetes mellitus, 
irritable bowel syndrome, dysentery, multiple myeloma, 
lymphomas, a respiratory/lung condition, asthma and 
bronchitis.  The October 2004 rating decision also 
determined that new and material evidence had not been 
submitted which was sufficient to reopen the previously-
denied claims of entitlement to service connection for 
tuberculosis, a thyroid condition, residuals of prostate 
cancer and history of peptic ulcer disease, sliding hiatal 
hernia.  In the second rating decision, issued in March 
2005, the RO denied the veteran's claim of entitlement to 
service connection for COPD.  The veteran perfected appeals 
of both of these decisions.  For the sake of simplicity, the 
two appeals have been merged.

The Board notes that it has combined four similar issues of 
the veteran's appeal (entitlement to service connection for 
a respiratory/lung condition, bronchitis, asthma and COPD) 
into one issue, entitlement to service connection for a 
respiratory disorder, as reflected on the first page of this 
decision.  


FINDING OF FACT

The Board was notified by the RO that the veteran died in 
July 2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2006, while this case was pending before the 
Board, the Board received notification from the RO that the 
veteran had died in July 2006.  A copy of the death 
certificate has been associated with the veteran's VA claims 
folder.

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal has become moot by virtue of the death of the veteran 
and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2006).

The Board finds that this case is one in which the law is 
dispositive and that these issues must be dismissed on that 
basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, for the reasons and bases expressed above, the 
appeal as to the issues of entitlement to service connection 
for diabetes mellitus, IBS, dysentery, multiple myeloma, 
lymphomas, a respiratory disorder (to include bronchitis, 
asthma and COPD); and whether new and material evidence has 
been received which is sufficient to reopen the previously-
denied claims of entitlement to service connection for 
tuberculosis, a thyroid condition, residuals of prostate 
cancer and history of peptic ulcer disease, sliding hiatal 
hernia, are dismissed.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 
38 C.F.R. § 20.1106 (2006).





	(CONTINUED ON NEXT PAGE)





ORDER

The appeal is dismissed due to the death of the veteran.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


